—Judgment, Supreme Court, Nassau County (Robert Roberto, J.), entered December 4, 1989, which, inter alia, granted the petition seeking a permanent stay of arbitration, and order of said court and Justice entered September 3, 1992, which denied respondent’s motion to vacate the December 4, 1989 judgment, unanimously affirmed, without costs.
As the evidence does not establish that petitioner’s insured’s vehicle collided with an unidentified vehicle or that the metal gear box, which was propelled into Carrozo’s vehicle, was an integral part of the unidentified vehicle, there was no "physical contact” within the meaning of Insurance Law § 5217 (Matter of Allstate Ins. Co. v Killakey, 78 NY2d 325, 329). Concur — Rosenberger, J. P., Ross, Rubin, Nardelli and Tom, JJ.